Filed Pursuant to Rule 424(b)(3) Registration No. 333-172116 PROSPECTUS TEXAS RARE EARTH RESOURCES CORP. 8,908,125 Shares of Common Stock This prospectus relates to the sale of up to8,908,125 shares of our common stock, which consists of (i) 4,738,750 shares of common stock, (ii) an aggregate of 1,336,250 shares of common stock issuable upon exercise of outstanding common stock purchase warrants exercisable at $0.50 per share (“Class A Warrants”), (iii) an aggregate of 678,125 shares of common stock issuable upon exercise of outstanding common stock purchase warrants exercisable at $0.75 per share (“Class B Warrants”), (iv) an aggregate of 250,000 shares of common stock issuable upon the exercise of options exercisable at $5.00 per share (“Other Warrants”), and (v) 1,905,000 shares of common stock issuable upon the exercise of warrants exercisable at $2.50 per share (“January 2011 Warrants, collectively with the Class A Warrants, Class B Warrants and the Other Warrants, the “Warrants”). The market for the common stock is limited, sporadic and volatile.Our common stock is listed for quotation on the Pink Sheets published by OTC Markets Group, Inc. under the symbol “TRER.”The last bid price of our common stock on June 16, 2011 was $3.55 per share.There are no assurances that an active public market will develop for our common stock. The selling stockholders are offering these shares of common stock.The selling stockholders will offer their shares at a price of $4.52 per share until such time as the Company's common stock is listed on a national securities exchange after which time such selling shareholders may sell their shares at prevailing market or privately negotiated prices, in one or more transactions that may take place by ordinary broker's transactions, privately-negotiated transactions or through sales to one or more dealers for resale.The selling stockholders will receive all proceeds from the sale of the common stock. We will, however, receive the sale price of any common stock we sell to the selling stockholder upon exercise of the Warrants. We expect to use the proceeds received from the exercise of the Warrants, if any, for general working capital purposes.For additional information on the methods of sale, you should refer to the section entitled “Plan of Distribution.”Sunrise Securities Corp., a FINRA registered broker-dealer and a selling shareholder, is an underwriter, as defined by Section 2(a)(11) of the Securities Act of 1933, as amended (“Securities Act”), with respect to certain securities it has acquired from the Company.See “Selling Stockholders.” This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. You should read this prospectus in its entirety and carefully consider the risk factors beginning on page 6 of this prospectus and the financial data and related notes incorporated by reference before deciding to invest in the shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. . The date of this prospectus June 28, 2011 TABLE OF CONTENTS Prospectus Summary 3 Risk Factors 6 Special Note Regarding Forward-Looking Statements 13 Use Of Proceeds 14 Selling Stockholders 15 Plan Of Distribution 21 Description Of Securities To Be Registered and our Capital Stock 23 Business 26 Management's Discussion And Analysis Of Financial Condition And Results Of Operations 35 Determination Of Offering Price 39 Market Price Information And Dividend Policy 40 Management 41 Security Ownership Of Certain Beneficial Owners And Management 47 Disclosure Of Commission Position On Indemnification For Securities Act Liabilities 49 Experts 49 Legal Matters 49 Where You Can Find More Information 49 Index To Financial Statements F-1 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any jurisdiction where the offer or sale of these securities is not permitted. You should assume that the information contained in this prospectus is accurate as of the date on the front of this prospectus only. Our business, financial condition, results of operations and prospects may have changed since that date.This prospectus will be updated as required by law. PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements.In this prospectus, unless the context requires otherwise, references to the “Company,” “we,” “our” or “us” refer to Texas Rare Earth Resources Corp. TEXAS RARE EARTH RESOURCES CORP. Texas Rare Earth Resources Corp. is a mining company engaged in the business of the acquisition and development of mineral properties.We currently hold a twenty year lease, executed in August 2010, to explore and develop an 860 acre rare earth uranium-beryllium prospect located in Hudspeth County, Texas known as “Round Top” and prospecting permits covering an adjacent 9,345 acres.We also hold prospecting permits on certain other mineral properties located in Texas and New Mexico.We currently have limited operations and have not established that our Round Top property contains any proven reserves or probable reserves.The strategic necessity of developing rare earth resources, the compelling fundamentals of uranium and the future potential for beryllium in the nuclear fuel cycle all present what we believe to be excellent opportunities for us. The Company was incorporated in the State of Nevada in 1970 under the name Standard Silver Corporation.During the time we operated under the name Standard Silver Corporation, our focus was the exploration of our silver prospects.In September 2010, we changed our name to Texas Rare Earth Resources Corp. to more appropriately reflect our current focus on heavy rare earth elements.The Round Top rare earth prospect was initially developed in the late 1980's as a beryllium resource. During the course of this project it was discovered that rare earth and other rare metal mineralization was also present within the mass of rhyolite that overlies the beryllium target zone. Uranium mineralization was also noted. Rare earth elements (or “REEs”) are a group of chemically similar elements that usually are found together in nature; they are referred to as the “lanthanide series.” These individual elements have a variety of characteristics that are important in a wide range of technologies, products, and applications and are critical inputs in existing and emerging applications including: computer hard drives, cell phones, clean energy technologies, such as hybrid and electric vehicles and wind power turbines; multiple high-tech uses, including fiber optics, lasers and hard disk drives; numerous defense applications, such as guidance and control systems and global positioning systems; and advanced water treatment technology for use in industrial, military and outdoor recreation applications. As a result, we believe that global demand for REE is projected to steadily increase due to continuing growth in existing applications and increased innovation and development of new end uses.Interest in developing resources domestically has become a strategic necessity as there are at present extremely limited sources of these elements outside of China. We believe that the partially explored Round Top rhyolite which caps the beryllium deposits could possess rare earth elements that could be economically mined and sold. Beryllium is a lightweight metal possessing unique mechanical and thermal properties. Its specific stiffness is much greater than other engineered structured material such as steel. The physical and mechanical properties of beryllium include high stiffness-to-weight and strength-to-weight ratios, stability within a broad range of temperatures, resistance to corrosion and fatigue, excellent electric conductivity and one of the highest melting points of all light metals. Beryllium products are used in a variety of high performance applications in the defense, aerospace, industrial, scientific equipment, electronics (including acoustics), medical, automotive, optical scanning and oil and gas markets.We believe Round Top could possess the potential to produce beryllium. In April 2011, the Company had its operation plan for Round Top approved by the State of Texas. The exploration plan calls for the completion of approximately 50 drill holes totaling at least 12,000 feet of reverse circulation drilling, close-spaced aero-magnetic/gamma ray spectrography and metallurgical testing. The Company expects to begin drilling by August 2011 as road and site preparation is already in progress. Additionally, over the course of the next twelve to eighteen months, we intend to (i) conduct geologic and radiometric studies of the surface to define areas where beryllium, rare earth minerals and uranium are concentrated in fractures, breccias or magmatic segregations, and to understand the distribution of these elements in this rock, (ii) conduct radiation and geologic mapping underground to better define the distribution and habit of occurrence of the uranium, and (iii) conduct an airborne magnetic and gamma ray spectral survey to better understand subsurface geologic relations. We have incurred losses since our inception. We have not generated any revenues, and for the fiscal year ended August 31, 2010 and the six months ended February 28, 2011, we incurred net losses of $558,380 and $1,536,831, respectively. We have raised sufficient capital through our recent financings to fund working capital needs through calendar 2011.We will need to raise additional capital if we expand our operations in calendar year 2011.We currently do not have any contracts or commitments for additional funding, and can give no assurance that we will be able to raise such capital on terms acceptable to us, if at all. While our common stock is listed for quotation on the Pink Sheets published by OTC Markets Group, Inc., the market for the common stock is limited, sporadic and volatile.The selling stockholders will offer their shares at a price of $4.52 per share until such time as the Company's common stock is listed on a national securities exchange after which time such selling shareholders may sell their shares at prevailing market or privately negotiated prices, in one or more transaction that may take place by ordinary broker's transactions, privately-negotiated transactions or through sales to one or more dealers for resale.We are registering shares of our common stock for resale pursuant to this prospectus in order to allow the selling stockholders to sell their holdings to begin developing a more active public market for our securities to be able to seek public financing and business development opportunities in the future, although we currently do not have any contracts or commitments for any public financing or business development opportunities. No assurances can be given that an active public market will develop. -3- Our principal offices are located at 304 Inverness Way South, Suite 365, Englewood, CO 80112 and our telephone number is (303) 597-8737. We are a Nevada corporation. Recent Financings Between October 2009 and November 2010 (the “2009-2010 Private Placement”), the Company raised $905,500 through the issuance of 2,263,750 shares of common stock and the issuance of Class A Warrants to purchase 2,263,750 shares of common stock and Class B Warrants to purchase 1,131,875 shares of common stock. Between November 2010 and June 2011, Class A Warrants to purchase 740,000 shares were exercised, and Class B Warrants to purchase 360,000 shares were exercised, resulting in $640,000 of proceeds being raised by the Company. The final closing of this private placement was January 10, 2011.Of the securities issued in the 2009-2010 Private Placement, we are registering hereby the resale of 3,138,750 shares of common stock, 1,336,250 shares of common stock underlying the Class A Warrants, and 678,125 shares of common stock underlying the Class B Warrants, all of which are held by non-affiliates of the Company. Between January 2011 and February 2011 (the “January 2011 Private Placement”), we entered into a series of transactions with accredited investors pursuant to which we sold an aggregate of 1,600,000 shares of our common stock and five year warrants to purchase up to 1,600,000 shares of common stock, exercisable at $2.50 per share, for gross proceeds of $4,000,000. As additional consideration for the purchase of the shares and warrants, the Company issued to the January 2011 investors an option for 120 days to purchase up to 6,400,000 shares of common stock at $2.50 per share with 100% warrant coverage through the issuance of warrants to purchase up to 6,400,000 shares of common stock at an exercise price of $2.50 per share.We issued a similar brokers warrant to purchase up to 305,000 shares of common stock on identical terms as the investor warrants.We are registering hereby the 1,600,000 shares of common stock, the 1,600,000 shares of common stock underlying the warrants, and the 305,000 shares of common stock underlying the brokers warrants. In May and June, 2011, certain investors participating in the January 2011 Private Placement exercised their options and were issued an aggregate of 6,240,000 shares of common stock and five-year warrants to purchase up to 6,240,000 shares of common stock, exercisable at $2.50 per share, resulting in aggregate gross proceeds to the Company of $15,600,000.In connection with the option exercises, we paid to broker-dealers $872,000 in cash commissions and issued five-year warrants to purchase up to 1,192,000 shares of common stock at an exercise price of $2.50 per share.The broker warrants have identical terms as those issued to the investors who exercised their options.We are not registering hereby any of the securities issued in connection with the option exercises by the January 2011 Private Placement investors. -4- About This Offering Common stock offered by selling stockholders 8,908,125 shares, including the following: -4,738,750 shares of common stock; -up to 1,336,250 shares underlying Class A Warrants exercisable at $0.50 per share; -up to 678,125 shares underlying Class B Warrants exercisable at $0.75 per share; -up to 250,000 shares issuable upon the exercise of the Other Warrants at $5.00 per share; and -1,905,000 shares of common stock issuable upon the exercise of the January Warrants at $2.50 per share. Shares outstanding prior to the offering 34,455,009shares (1) as of June 20, 2011 Shares to be outstanding after the offering 34,455,009 shares (1) Use of proceeds We will not receive any proceeds from the sale of the common stock. However, we will receive the sale price of any common stock we sell to the selling stockholder upon exercise of the Warrants. We expect to use the proceeds received from the exercise of the Warrants, if any, for general working capital purposes. Risk Factors The securities offered hereby involve a high degree of risk.See “Risk Factors.” Stock symbol TRER Does not includeshares of common stock issuable upon exercise of the Warrants or outstanding options. Please see our “Description of Securities” section on page 23 for a complete description of these securities. Summary Financial Data The following summary of our financial information has been derived from our audited financial statements for the fiscal years ended August 31, 2010 and 2009 and from our unaudited financial statements for the six months ended February 28, 2011 and 2010. As of and for the Year Ended August 31, As of and for the Six Months Ended February 28, (Unaudited) (Restated) Statement of Operations Data: Revenue $ Net Loss ) Net Loss per Share ) Balance Sheet Data: Total Assets Total Current Liabilities Total Long Term Obligations Total Stockholders’ Equity (Deficit) ) -5- RISK FACTORS This investment has a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this prospectus. If any of the following risks actually occur, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means you could lose all or a part of your investment. Risk Associated with Our Exploration and Mining Business All of our properties are in the exploration stage. There is no assurance that we can establish the existence of any mineral resource on any of our properties in commercially exploitable quantities. Until we can do so, we cannot earn any revenues from these properties, and our business could fail. Despite mineral exploration work on certain of our mineral properties, we have not established that any of them contain any mineral reserve, nor can there be any assurance that we will be able to do so.The probability of an individual prospect ever having a mineral reserve that meets the requirements of the Securities and Exchange Commission is extremely remote; in all probability our mineral resource property does not contain any mineral reserve and any funds that we spend on exploration will probably be lost. Even if we do eventually discover a mineral reserve on one or more of our properties, there can be no assurance that they can be developed into producing mines and extract those resources. Both mineral exploration and development involve a high degree of risk and few properties, which are explored, are ultimately developed into producing mines. The commercial viability of an established mineral deposit will depend on a number of factors including, by way of example, the size, grade and other attributes of the mineral deposit, the proximity of the resource to infrastructure such as a smelter, roads and a point for shipping, government regulation and market prices. Most of these factors will be beyond our control, and any of them could increase costs and make extraction of any identified mineral resource unprofitable. Even if commercial viability of a mineral deposit is established, it may take several years in the initial phases of drilling until production is possible, during which time the economic feasibility of production may change. Substantial expenditures are required to establish proven and probable reserves through drilling and bulk sampling, to determine the optimal metallurgical process to extract the metals from the ore and, in the case of new properties, to construct mining and processing facilities. Because of these uncertainties, no assurance can be given that our exploration programs will result in the establishment or expansion of resources or reserves. If we establish the existence of a mineral resource on any of our properties in a commercially exploitable quantity, we will require additional capital in order to develop the property into a producing mine. If we cannot raise this additional capital, we will not be able to exploit the resource, and our business could fail. If we do discover mineral resources in commercially exploitable quantities on any of our properties, we will be required to expend substantial sums of money to establish the extent of the resource, develop processes to extract it and develop extraction and processing facilities and infrastructure. We do not have adequate capital to develop necessary facilities and infrastructure and will need to raise additional funds.Although we may derive substantial benefits from the discovery of a major deposit, there can be no assurance that such a resource will be large enough to justify commercial operations, nor can there be any assurance that we will be able to raise the funds required for development on a timely basis. If we cannot raise the necessary capital or complete the necessary facilities and infrastructure, our business may fail. Our exploration activities may not be commercially successful. While we believe there are positive indicators that our properties contain commercially exploitable minerals, such belief has been based solely on preliminary tests that we have conducted and data provided by third parties, including the data published in various third party reports, including but not limited to the GSA, Geological Society of America, Special Paper 246, 1990.There can be no assurance that the tests and data upon which we have relied is correct or accurate.Moreover, mineral exploration is highly speculative in nature, involves many risks and is frequently non-productive. Unusual or unexpected geologic formations and the inability to obtain suitable or adequate machinery, equipment or labor are risks involved in the conduct of exploration programs. The success of mineral exploration and development is determined in part by the following factors: · the identification of potential mineralization based on analysis; · the availability of exploration permits; · the quality of our management and our geological and technical expertise; and · the capital available for exploration. Substantial expenditures and time are required to establish existing proven and probable reserves through drilling and analysis, to develop metallurgical processes to extract metal, and to develop the mining and processing facilities and infrastructure at any site chosen for mining. Whether a mineral deposit will be commercially viable depends on a number of factors, which include, without limitation, the particular attributes of the deposit, such as size, grade and proximity to infrastructure; metal prices, which fluctuate widely; and government regulations, including, without limitation, regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection. -6- There may be challenges to the title of our mineral properties. The Company will acquire most of its properties by unpatented claims or by lease from those owning the property.The lease of our Round Top property was issued by the State of Texas.The validity of title to many types of natural resource property depends upon numerous circumstances and factual matters (many of which are not discoverable of record or by other readily available means) and is subject to many uncertainties of existing law and its application.We cannot assure you that the validity of our titles to our properties will be upheld or that third parties will not otherwise invalidate those rights. In the event the validity of our titles are not upheld, such an event would have a material adverse effect on us. Mineral operations are subject to applicable law and government regulations. Even if we discover a mineral resource in a commercially exploitable quantity, these laws and regulations could restrict or prohibit the exploitation of that mineral resource. If we cannot exploit any mineral resource that we might discover on our properties, our business may fail. Both mineral exploration and extraction require permits from various foreign, federal, state, provincial and local governmental authorities and are governed by laws and regulations, including those with respect to prospecting, mine development, mineral production, transport, export, taxation, labor standards, occupational health, waste disposal, toxic substances, land use, environmental protection, mine safety and other matters. Permits known to be required are (i) an operating plan for the conduct of exploration and development approved by the Texas General Land Office, (ii) an operating plan for production approved by the Texas General Land Office, (iii) various reporting to and approval by the Texas Railroad Commission regarding drilling and plugging of drill holes, and (v)reporting to and compliance with regulations of the Texas Commission of Environmental Quality.If we recover uranium from our mineral prospects, we will be required to obtain a source material license from the United States Nuclear Regulatory Commission.We may also be subject to the reporting requirements and regulations of the Texas Dept. of Health.The failure to obtain the required approvals or permits would adversely affect our operations. Companies such as ours that engage in exploration activities often experience increased costs and delays in production and other schedules as a result of the need to comply with applicable laws, regulations and permits. Issuance of permits for our activities is subject to the discretion of government authorities, and we may be unable to obtain or maintain such permits.Permits required for future exploration or development may not be obtainable on reasonable terms or on a timely basis.There can be no assurance that we will be able to obtain or maintain any of the permits required for the continued exploration or development of our mineral properties or for the construction and operation of a mine on our properties at economically viable costs. If we cannot accomplish these objectives, our business could face difficulty and/or fail. We believe that we are in compliance with all material laws and regulations that currently apply to our activities but there can be no assurance that we can continue to do so. Current laws and regulations could be amended and we might not be able to comply with them, as amended. Further, there can be no assurance that we will be able to obtain or maintain all permits necessary for our future operations, or that we will be able to obtain them on reasonable terms. To the extent such approvals are required and are not obtained, we may be delayed or prohibited from proceeding with planned exploration or development of our mineral properties. Environmental hazards unknown to us, which have been caused by previous or existing owners or operators of the properties, may exist on the properties in which we hold an interest. It is possible that our properties could be located on or near the site of a Federal Superfund cleanup project. Although we will endeavor to avoid such sites, it is possible that environmental cleanup or other environmental restoration procedures could remain to be completed or mandated by law, causing unpredictable and unexpected liabilities to arise. At the date of this registration statement, we are not aware of any environmental issues or litigation relating to any of our current or former properties. Competition in the mining industry is intense, and we have limited financial and personnel resources with which to compete. Competition in the mining industry for desirable properties, investment capital, equipment and personnel is intense. Numerous companies headquartered in the United States, Canada and elsewhere throughout the world compete for properties on a global basis. We are currently an insignificant participant in the mining industry due to our limited financial and personnel resources. We may be unable to attract the necessary investment capital or a joint venture partner to fully develop our mineral properties, be unable to acquire other desirable properties, be unable to attract and hire necessary personnel, or be unable to purchase necessary equipment. We may be adversely affected by fluctuations in demand for, and prices of, rare earth products. We expect to derive revenues, if any, from sale of rare earth and related minerals.Changes in demand for, and the market price of, these minerals could significantly affect our profitability. The value and price of our common stock and our financial results may be significantly adversely affected by declines in the prices of rare earth minerals and products. Rare earth minerals and product prices may fluctuate and are affected by numerous factors beyond our control such as interest rates, exchange rates, inflation or deflation, fluctuation in the relative value of the U.S.dollar against foreign currencies on the world market, global and regional supply and demand for rare earth minerals and products, and the political and economic conditions of countries that produce rare earth minerals and products. -7- A prolonged or significant economic contraction in the United States or worldwide could put further downward pressure on market prices of rare earth minerals and products. Protracted periods of low prices for rare earth minerals and products could significantly reduce revenues and the availability of required development funds in the future. This could cause substantial reductions to, or a suspension of, REO production operations, impair asset values and if reserves are established on our prospects, reduce our proven and probable rare earth ore reserves. In contrast, extended periods of high commodity prices may create economic dislocations that may be destabilizing to rare earth minerals supply and demand and ultimately to the broader markets. Periods of high rare earth mineral market prices generally are beneficial to our financial performance. However, strong rare earth mineral prices also create economic pressure to identify or create alternate technologies that ultimately could depress future long-term demand for rare earth minerals and products, and at the same time may incentivize development of otherwise marginal mining properties. The nature of mineral exploration and production activities involves a high degree of risk and the possibility of uninsured losses. The business of exploring for rare earth minerals and beryllium, involves a high degree of risk. Few properties are ultimately developed into producing mines. Whether a mineral deposit can be commercially viable depends upon a number of factors, including the particular attributes of the deposit, including size, grade and proximity to infrastructure, metal prices, which can be highly variable, and government regulation, including environmental and reclamation obligations. These factors are not within our control. Uncertainties as to the metallurgical amenability of any minerals discovered may not warrant the mining of these minerals on the basis of available technology. Our operations are subject to all of the operating hazards and risks normally incident to exploring for and developing mineral properties, such as, but not limited to: · encountering unusual or unexpected formations; · environmental pollution; · personal injury, flooding and landslides; · variations in grades of minerals; · labor disputes; and · a decline in the price of rare earth elements or beryllium. We currently have no insurance to guard against any of these risks. If we determine that capitalized costs associated with any of our mineral interests are not likely to be recovered, we would incur a write-down on our investment in such property interests. All of these factors may result in losses in relation to amounts spent which are not recoverable.The payment of any liabilities that arise from any such occurrence would have a material, adverse impact on our Company. Rare earth and beryllium mining presents potential health risks.Payment of any liabilities that arise from these health risks may adversely impact our Company. Complying with health and safety standards will require additional expenditure on testing and the installation of safety equipment. Moreover, inhalation of certain minerals, such as beryllium can result in specific potential health risks ranging from acute pneumonitis, tracheobronchitis, and chronic beryllium disease to an increased risk of cancer.Symptoms of these diseases may take years to manifest.Failure to comply with health and safety standards could result in statutory penalties and civil liability.We do not currently maintain any insurance coverage against these health risks. The payment of any liabilities that arise from any such occurrences would have a material, adverse impact on our Company. Our exploration and development activities are subject to environmental risks, which could expose us to significant liability and delay, suspension or termination of our operations. The exploration, possible future development and production phases of our business will be subject to federal, state and local environmental regulation. These regulations mandate, among other things, the maintenance of air and water quality standards and land reclamation. They also set out limitations on the generation, transportation, storage and disposal of solid and hazardous waste. Environmental legislation is evolving in a manner which will require stricter standards and enforcement, increased fines and penalties for non-compliance, more stringent environmental assessments, and a heightened degree of responsibility for companies and their officers, directors and employees. Future changes in environmental regulations, if any, may adversely affect our operations. If we fail to comply with any of the applicable environmental laws, regulations or permit requirements, we could face regulatory or judicial sanctions. Penalties imposed by either the courts or administrative bodies could delay or stop our operations or require a considerable capital expenditure. Although we intend to comply with all environmental laws and permitting obligations in conducting our business, there is a possibility that those opposed to exploration and mining will attempt to interfere with our operations, whether by legal process, regulatory process or otherwise. -8- We could be subject to environmental lawsuits. Neighboring landowners and other third parties could file claims based on environmental statutes and common law for personal injury and property damage allegedly caused by the release of hazardous substances or other waste material into the environment on or around our properties. There can be no assurance that our defense of such claims will be successful. A successful claim against us could have an adverse effect on our business prospects, financial condition and results of operation. Risks Associated with our Company There can be no assurance the Company will successfully implement its plans. For the fiscal year ended August 31, 2010 we had net losses of $558,380 and for the six months ended February 28, 2011, we had net losses of $1,536,831.Our accumulated deficit at February 28, 2011 was $2,959,465.We expect losses in the future periods.Our likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered in connection with the formation of a new business which seeks to obtain funds to finance its operations in a highly competitive environment.There can be no assurance that we will successfully implement any of its plans in a timely or effective manner or that we will ever be profitable.In addition, there can be no assurances that we will choose to continue to develop any of our current properties because we intend to consider and, as appropriate, to divest ourselves of properties that may no longer be a strategic fit to our business strategy. We have a history of losses and expect to incur substantial losses and negative operating cash flows for the foreseeable future, and we may never achieve or maintain profitability. We had no revenues during the fiscal year ended August 31, 2010 and no revenues for the six months ended February 28, 2011.We are not currently profitable.We believe that we have sufficient capital to fund operations through calendar year 2011, but we will need to raise additional funding implement our business strategy.Over the next twelve months, we plan to spend over $2,200,000 for exploration at our Round Top project.The timing of these expenditures is dependent upon a number of factors, including the availability of drilling contractors. These estimated costs include an airborne geophysical survey ($150,000), drilling costs for sampling ($820,000), metallurgical lab analysis ($550,000), onsite contract geological services ($520,000) and other expenditures, including payroll and travel, necessary to conduct our exploration of Round Top.We estimate that we will spend approximately $150,000 in project costs to include (i) the approval in April 2011 of our initial plan of operations by the State of Texas in the amount of $65,000, (ii) lease payments due to the State of Texas, and (iii) other permitting and compliance costs associated with state governmental agencies.We estimate that we will require approximately $170,000 to be spent on capital assets including a field office, lab facilities, computer systems, lab equipment and transportation equipment.We estimate that general and administrative expenses for the next twelve months will be approximately $1,325,000 to include payroll, professional services, travel, and other expenses necessary to conduct our operations.Even if we succeed in developing our prospects, we expect to incur substantial losses for the foreseeable future and may never become profitable. We also expect to continue to incur significant operating and capital expenditures and anticipate that our expenses will increase substantially in the foreseeable future. We have a limited operating history on which to base an evaluation of our business and properties. Any investment in us should be considered a high-risk investment because investors will be placing funds at risk in an early stage business with unforeseen costs, expenses, competition, a history of operating losses and other problems to which start-up ventures are often subject. Investors should not invest in us unless they can afford to lose their entire investment.Your investment must be considered in light of the risks, expenses, and difficulties encountered in establishing a new business in a highly competitive and mature industry.Our operating history has been restricted to the acquisition and sampling of Round Top and this does not provide a meaningful basis for an evaluation of Round Top.Other than through conventional and typical exploration methods and procedures, we have no additional way to evaluate the likelihood of whether Round Top or our other mineral properties contains commercial quantities of mineral reserves or, if they do, that they will be operated successfully.We anticipate that we will continue to incur operating costs without realizing any revenues during the period when we are exploring our properties. If we cannot raise additional funding, we will be unable to implement our business plan. Since we do not generate any revenues, we may not have sufficient financial resources to undertake by ourselves all planned development activities relating to Round Top. Between January and February 2011, we entered into a series of transactions with accredited investors pursuant to which we sold an aggregate of 1,600,000 shares of our common stock and five year warrants to purchase up to 1,600,000 shares of common stock, exercisable at $2.50 per share, for gross proceeds of $4,000,000.Between May and June, 2011, certain investors participating in the January 2011 Private Placement exercised options and were issued an aggregate of aggregate of 6,240,000 shares of common stock along with five-year warrants to purchase up to 6,240,000 shares of common stock exercisable at $2.50 per share, resulting in aggregate gross proceeds to the Company of $15,600,000.We believe we have sufficient capital to sustain operations through calendar year 2011, however we will need to raise additional capital to implement our business plan. No assurance can be given that additional financing will be available on terms acceptable to us, or that existing Warrants will be exercised. We do not have any commitments for debt or equity financing at this time, nor do we have credit facilities available with financial institutions or other third parties, and investors may lose their all of their investment. -9- Current economic conditions and capital markets are in a period of disruption and instability which could adversely affect our ability to access the capital markets, and thus adversely affect our business and liquidity. The current economic conditions and financial crisis have had, and will continue to have, a negative impact on our ability to access the capital markets, and thus have a negative impact on our business and liquidity. The shortage of liquidity and credit combined with substantial losses in worldwide equity markets could lead to an extended worldwide recession. We may face significant challenges if conditions in the capital markets do not improve. Our ability to access the capital markets has been and continues to be severely restricted at a time when we need to access such markets, which could have a negative impact on our business plans. Even if we are able to raise capital, it may not be at a price or on terms that are favorable to us. We cannot predict the occurrence of future financial disruptions or how long the current market conditions may continue. Our resources may not be sufficient to manage our expected growth; failure to properly manage our potential growth would be detrimental to our business. We may fail to adequately manage our anticipated future growth. Any growth in our operations will place a significant strain on our administrative, financial and operational resources, and increase demands on our management and on our operational and administrative systems, controls and other resources. We cannot assure you that our existing personnel, systems, procedures or controls will be adequate to support our operations in the future or that we will be able to successfully implement appropriate measures consistent with our growth strategy. As part of this growth, we may have to implement new operational and financial systems, procedures and controls to expand, train and manage our employee base, and maintain close coordination among our staff. We cannot guarantee that we will be able to do so, or that if we are able to do so, we will be able to effectively integrate them into our existing staff and systems. If we are unable to manage growth effectively, our business, operating results and financial condition could be materially adversely affected. As with all expanding businesses, the potential exists that growth will occur rapidly. If we are unable to effectively manage this growth, our business and operating results could suffer. Anticipated growth in future operations may place a significant strain on management systems and resources. In addition, the integration of new personnel will continue to result in some disruption to ongoing operations. The ability to effectively manage growth in a rapidly evolving market requires effective planning and management processes. We will need to continue to improve operational, financial and managerial controls, reporting systems and procedures, and will need to continue to expand, train and manage our work force. The loss of either Daniel E. Gorski or Marc LeVier could adversely impact the Company. The nature of our business, including our ability to continue our exploration and development activities, depends, in large part, on the efforts of Dan Gorski and Marc LeVier.The loss of either Messrs. Gorski or LeVier could have a material adverse effect on our business. Our failure to timely file certain periodic reports with the SEC poses significant risks to our business, each of which could materially and adversely affect our financial condition and results of operations. We filed a Form 10 on October 30, 2008, pursuant to which we registered our common stock under Section 12(g) of the Securities Exchange Act of 1934, as amended (“Exchange Act”).The Form 10-12G became effective by operation of law 60 days after it was filed.Subsequent thereto, we did not timely file with the SEC our periodic reports, including our Forms 10-Q for the periods ended November 30, 2008 through November 30, 2010, and our Forms 10-K for the periods ended August 31, 2008, August 31, 2009 and August 31, 2010. Consequently, we were not compliant with the periodic reporting requirements under the Exchange Act. Our failure to timely file those and possibly future periodic reports with the SEC could subject us to enforcement action by the SEC and shareholder lawsuits. Any of these events could materially and adversely affect our financial condition and results of operations and our ability to register with the SEC public offerings of our securities for our benefit or the benefit of our security holders.Additionally, our failure to file our past periodic reports and future periodic reports has resulted in and could result in investors not receiving adequate information regarding the Company with which to make investment decisions. Risks Relating to Our Common Stock The Company’s stock price is highly volatile. The market price of our common stock has fluctuated and may continue to fluctuate.These fluctuations may be exaggerated since the trading volume of its common stock is volatile, limited, and sporadic.These fluctuations may or may not be based upon any business or operating results.Our common stock may experience similar or even more dramatic price and volume fluctuations in the future. -10- The market for the common stock is limited, sporadic and volatile.Any failure to develop or maintain an active trading market could negatively affect the value of our shares and make it difficult or impossible for you to sell your shares. Our common stock is currently listed for quotation in the Pink Sheets, a centralized quotation service maintained by OTC Markets Group Inc. that collects and publishes market maker quotes for over-the-counter securities. Although our common stock is quoted in the Pink Sheets, a regular trading market for the securities may not be sustained in the future. Quotes for stocks listed in the Pink Sheets generally are not listed in the financial sections of newspapers and newspapers often devote very little coverage to stocks quoted solely in the pink sheets. Accordingly, prices for, and coverage of, securities quoted solely in the Pink Sheets may be difficult to obtain. In addition, stocks quoted solely in the Pink Sheets tend to have a limited number of market makers and a larger spread between the bid and ask prices than those listed on an exchange. All of these factors may cause holders of our common stock to be unable to resell their securities at any price. This limited trading also could decrease or eliminate our ability to raise additional funds through issuances of our securities.There is no market for the Warrants. Failure to develop or maintain an active trading market could negatively affect the value of our shares and make it difficult for you to sell your shares or recover any part of your investment in us.Even if an active market for our common stock does develop, the market price of our common stock may be highly volatile.In addition to the uncertainties relating to our future operating performance and the profitability of our operations, factors such as variations in our interim financial results, or various, as yet unpredictable factors, many of which are beyond our control, may have a negative effect on the market price of our common stock.Accordingly, there can be no assurance as to the liquidity of any active markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. The sale of substantial shares of our common stock or the issuance of shares upon exercise of our warrants will cause immediate and substantial dilution to our existing stockholders and may depress the market price of our common stock. In order to provide capital for the operation of our business, we may enter into additional financing arrangements.These arrangements may involve the issuance of new common stock, preferred stock that is convertible into common stock, debt securities that are convertible into common stock or warrants for the purchase of common stock.Any of these items could result in a material increase in the number of shares of common stock outstanding which would in turn result in a dilution of the ownership interest of existing common shareholders.In addition, these new securities could contain provisions, such as priorities on distributions and voting rights, which could affect the value of our existing common stock. Additionally, as of June 20, 2011, we had (i) Class A Warrants that may be exercised into 1,523,750 shares of common stock (of which the resale of 1,336,250 shares are being registered hereby), (ii) Class B Warrants that may be exercised into 771,875 shares of common stock (of which the resale of 678,125 shares are being registered hereby), (iii) Other Warrants that may be exercisable into 250,000 shares of common stock (the resale of 250,000 shares is being registered hereby), and (iv) warrants issued in connection with the January 2011 Private Placement, (including the warrants issued upon the exercise of the options in May and June, 2011 and warrants issued to broker-dealers) that may be exercisable into 9,337,000 shares of common stock (of which the resale of 1,905,000 shares are being registered hereby).Between February and May 2011, we issued to third party consultants and our officers and directors options to purchase up to 3,695,000 shares of common stock, exercisable at prices ranging from $2.50 to $4.70 per share exercisable for periods ranging from one year to ten years.The issuance of shares upon exercise of these warrants may result in additional substantial dilution to the interests of other stockholders and may adversely affect the market price of our common stock. A low market price may severely limit the potential market for the Company’s common stock. An equity security that trades below a certain price per share is subject to SEC rules requiring additional disclosures by broker-dealers.These rules generally apply to any non-Nasdaq equity security that has a market price of less than $5.00 per share, subject to certain exceptions (a “penny stock”).Such rules require the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and the risks associated therewith and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and institutional or wealthy investors.For these types of transactions, the broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to the sale.The broker-dealer also must disclose the commissions payable to the broker-dealer, current bid and offer quotations for the penny stock and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market.Such information must be provided to the customer orally or in writing before or with the written confirmation of trade sent to the customer. Monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks.In the event our common stock trades at a price of less than $5.00 per share, the additional burdens imposed upon broker-dealers by such requirements could discourage broker-dealers from effecting transactions in our common stock. The Company will not pay dividends on its common stock. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. -11- Control by current shareholders. The current shareholders have elected the directors and the directors have appointed current executive officers to serve the Company. The voting power of these shareholders could also discourage others from seeking to acquire control of us through the purchase of our common stock which might depress the price of our common stock. Future sales of our common stock in the public market could lower our stock price. This prospectus registers the resale of8,908,125 shares of common stock, which consists of (i) 4,738,750 shares of common stock and (ii) an aggregate of 4,169,375 shares of common stock issuable upon exercise of outstanding Warrants that will be eligible to be sold to the public. Sales of substantial amounts of our common stock, or the perception that such sales could occur, may adversely affect prevailing market prices for our common stock. -12- SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Included in this prospectus are “forward-looking” statements, as well as historical information.Although we believe that the expectations reflected in these forward-looking statements are reasonable, we can give no assurance that the expectations reflected in these forward-looking statements will prove to be correct.Our actual results could differ materially from those anticipated in forward-looking statements as a result of certain factors, including matters described in the section titled “Risk Factors.”Forward-looking statements include those that use forward-looking terminology, such as the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “project,” “plan,” “will,” “shall,” “should,” and similar expressions, including when used in the negative.Although we believe that the expectations reflected in these forward-looking statements are reasonable and achievable, these statements involve risks and uncertainties and no assurance can be given that actual results will be consistent with these forward-looking statements.Important factors that could cause our actual results, performance or achievements to differ from these forward-looking statements include the factors described in the “Risk Factors” section and elsewhere in this prospectus. All forward-looking statements attributable to us are expressly qualified in their entirety by these and other factors.We undertake no obligation to update or revise these forward-looking statements, whether to reflect events or circumstances after the date initially filed or published, to reflect the occurrence of unanticipated events or otherwise. -13- USE OF PROCEEDS The selling stockholders are selling shares of common stock covered by this prospectus for their own account.We will not receive any of the proceeds from the resale of these shares.However, we will generate proceeds from the cash exercise of the Warrants by the selling stockholders, if any.We intend to use those proceeds for general corporate purposes. -14- SELLING SECURITY HOLDERS The following table details the name of each selling stockholder, the number of shares owned by that selling stockholder, and the number of shares that may be offered by each selling stockholder for resale under this prospectus. The selling stockholders may sell up to 8,908,125 shares of our common stock from time to time in one or more offerings under this prospectus, comprised of (i) 4,738,750 shares of common stock and (ii) 4,169,375 shares of common stock which are issuable upon the exercise of the Warrants held by certain selling stockholders. Because each selling stockholder may offer all, some or none of the shares it holds, and because, based upon information provided to us, there are currently no agreements, arrangements, or understandings with respect to the sale of any of the shares, no definitive estimate as to the number of shares that will be held by each selling stockholder after the offering can be provided. The following table has been prepared on the assumption that all shares offered under this prospectus will be sold to parties unaffiliated with the selling stockholders. NameofSellingStockholder Number of Shares of Common Stock Owned Prior to the Offering(1) Sharesof Common Stock Includedin Prospectus Number of Shares of Common Stock Owned Afterthe Offering Percentage of Ownership After Completion ofOffering (2)(3) Preferred Oil & Gas Properties, LLC - - Stacy Reid Hall - - Damon Kellam - - The Magee Corporation 156,250 (5)(6) - - Karey R. Vaught - - Paul Lewis - - James and Nancy Kennedy - - Huey Keeney, Jr. - - Michael Johnson - - Jano Capital, LLC - - Michael Barish - - Gene Thrash * Trent Pollard Thrash - - H.L. Severance, Inc. Pension Plan & Trust - - H. Leigh Severance - - George Markelson - - John C. Tumazos * Vincent Marchese 156,250 (5)(14) - - Les Smith - - T. William Merrill - - Luke T. Smith - - Ruth I. Low - - Nathan A. Low 1,112,500 (19) 3.25% Sunrise Securities Corp. 2.77% Lighthouse Capital Ltd. - - Amnon Mandelbaum 1.15% Kingsbrook Opportunities Master Fund, LP 2.27% Highline Capital Partners, QP, LP 3.88% -15- Highline Capital International, Ltd. 5.50% Highline Capital Partners, L.P. * Highline A Master Fund, L.L.C. 1.02% Neil L. Cohen 2.82% Freestone Advantage Partners * Cranshire Capital LP * Diversified Equity Investments, Fund 1, L.P. * Marshall Wolf * William Jurica 1.15% Chris Temple * Marcia Kucher - - Reed Madison * Libra Fund LP 5.84% Libra Offshore Master Fund LP 2.00% Robert Fuchs * * Less than 1%. The number and percentage of shares beneficially owned is determined in accordance with Rule 13d-3 of the Exchange Act, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under such rule, beneficial ownership includes any shares as to which the selling stockholders has sole or shared voting power or investment power and also any shares, which the selling stockholders has the right to acquire within 60 days. This percentage is based upon 34,455,009 shares issued and outstanding as of June 20, 2011, plus the additional shares that the selling stockholder is deemed to beneficially own. Assumes the sale of all shares of common stock registered pursuant to this prospectus, although the selling stockholders are under no obligations known to us to sell any shares of common stock at this time. The shares reported are directly owned by Preferred Oil & Gas, LLC.James S. Byrom serves as the manager of Preferred Oil & Gas, LLC, and has voting and investment control with respect to the shares of common stock held by Preferred Oil & Gas, LLC. Represents (i) 62,500 shares of common stock, (ii) 62,500 shares of common stock underlying Class A Warrants, and (iii) 31,250 shares of common stock underlying Class B Warrants. Paul Magee serves as the president of The Magee Corporation and has voting and investment control with respect to the shares of common stock held by the Magee Corporation.Mr. Magee individually holds 400,000 shares of our common stock. The 1999 Nowell Sheinwald Trust and The 1999 Jade Sheinwald Trust each hold 50% of the membership interests in the selling stockholder, and as a result, may be deemed to have beneficial ownership over the securities held by the selling stockholder.Steven Sheinwald has voting and investment control over the securities held by the selling stockholder. Represents (i) 75,000 shares of common stock, (ii) 75,000 shares of common stock underlying Class A Warrants, and (iii) 37,500 shares of common stock underlying Class B Warrants. Represents (i) 52,250 shares of common stock, 31,250 shares of which are being registered hereby, (ii) 31,250 shares of common stock underlying Class A Warrants, and (iii) 15,625 shares of common stock underlying Class B Warrants. Represents (i) 31,250 shares of common stock, (ii) 31,250 shares of common stock underlying Class A Warrants, and (iii) 15,625 shares of common stock underlying Class B Warrants. Represents (i) 62,500 shares of common stock, (ii) 62,500 shares of common stock underlying Class A Warrants, and (iii) 31,250 shares of common stock underlying Class B Warrants.H. Leigh Severance, as trustee, has voting and investment control over the securities held by the H. Leigh Severance Trust, Inc. Pension Plan and Trust. Represents (i) 125,000 shares of common stock, (ii) 162,500 shares of common stock underlying Class A Warrants, and (iii) 81,250 shares of common stock underlying Class B Warrants. Represents (i) 937,500 shares of common stock and (ii) 149,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. The selling stockholder has informed us that he is an affiliate of a registered investment advisor and has represented that he acquired the shares in the ordinary course of business and, at the time of acquisition, the selling stockholder did not have any agreement or understanding, directly or indirectly, with any person to distribute the shares.On October 15, 2010, the selling stockholder acquired (i) 375,000 shares of common stock, (ii) a Class A Warrant to purchase up to 375,000 shares of common stock, and (iii) a Class B Warrant to purchase up to 187,500 shares of common stock for cash consideration of $150,000.On November 12, 2010, the selling stockholder exercised both the Class A Warrant and the Class B Warrant for cash consideration of $328,125, and was issued 562,500 shares of common stock.In February 2011 and June 2011, the selling stockholder was issued five year warrants to purchase up to 29,000 and 120,000 shares of common stock, respectively, exercisable at $2.50 per share. -16- The selling stockholder has informed us that he is the brother of Anthony Marchese, a director of the Company. Represents (i) 82,500 shares of common stock, (ii) 42,500 shares of common stock underlying Class A Warrants, and (iii) 31,250 shares of common stock underlying Class B Warrants. Represents (i) 125,000 shares of common stock, (ii) 125,000 shares of common stock underlying Class A Warrants, and (iii) 62,500 shares of common stock underlying Class B Warrants.The selling stockholder has informed us that he is an affiliate of a registered broker-dealer and has represented that he acquired the securities described above in the ordinary course of business and, at the time of acquisition, the selling stockholder did not have any agreement or understanding, directly or indirectly, with any person to distribute the securities.On October 15, 2009 and October 25, 2010, the selling stockholder acquired an aggregate of (i) 375,000 shares of common stock, (ii) a Class A Warrant to purchase up to 375,000 shares of common stock, and (iii) a Class B Warrant to purchase up to 187,500 shares of common stock, for aggregate cash consideration of $50,000. Represents 82,250 shares of common stock underlying Class B Warrants. Represents the following registered in the name of the selling stockholder: (i) 487,500 shares of common stock, (ii) a five year warrant to purchase up to 250,000 shares at $5.00 per share, and (iii) an option to purchase up to 237,500 shares of common stock exercisable at $2.50 per share. Represents the following registered in the name of the selling stockholder: (i) 312,500 shares of common stock, (ii) a five year warrant to purchase up to 250,000 shares at $5.00 per share, and (iii) an option to purchase up to 237,500 shares of common stock exercisable at $2.50 per share.On November 9, 2010, Mr. Low acquired (A) 125,000 shares of common stock, (B) a Class A Warrant to purchase up to 175,000 shares of common stock, and (C) a Class B Warrant to purchase up to 62,500 shares of common stock, for cash consideration of $50,000.In June 2011, Mr. Low exercised the Class A and Class B Warrants, resulting in the issuance of 187,500 shares of common stock resulting in gross proceeds to the Company of $109,375.Mr. Low has represented to the Company that on February 28, 2011, (A) Sunrise Securities Corp. (“SSC”) assigned to the selling stockholder warrants to purchase up to 237,500 shares of common stock issued to SSC as payment of commissions in connection with the January 2011 Private Placement, and (B) an affiliate of SSC assigned to the selling stockholder warrants to purchase up to 250,000 shares at $1.60 per share and 250,000 shares at $5.00 per share issued to the affiliate of SSC pursuant to a public relations agreement.In June 2011, Mr. Low exercised a warrant to purchase 250,000 shares of common stock at $1.60 per share on a cashless basis, resulting in the issuance of 175,000 shares of common stock. The selling stockholder is the president and sole shareholder of SSC, a registered broker-dealer.As a result, the selling stockholder may be deemed to have beneficial ownership over the shares held by SSC.Accordingly, the shares beneficially owned by SSC have been aggregated with the securities beneficially owned by the selling stockholder for purposes of this section (see footnote note 20). Represents (i) 312,500 shares of common stock and (ii) 936,000 shares of common stock underlying a five-year warrant exercisable at $2.50 per share.SSC is a registered broker-dealer and has represented that it acquired the securities described above in the ordinary course of business and, at the time of acquisition, the selling stockholder did not have any agreement or understanding, directly or indirectly, with any person to distribute the securities.On November 9, 2010, SSC acquired (i) 125,000 shares of common stock, (ii) a Class A Warrant to purchase up to 125,000 shares of common stock, and (iii) a Class B Warrant to purchase up to 62,500 shares of common stock, for cash consideration of $50,000.In June 2011, SSC exercised its Class A and Class B Warrants for aggregate gross proceeds to the Company of $109,375.In November 2010, an affiliate of SSC was issued a five year warrant to purchase up to 500,000 shares of common stock pursuant to a public relations agreement, which were subsequently assigned to Nathan Low.In June 2011, SSC was issued a five-year warrant to purchase up to 936,000 shares of common stock, exercisable at $2.50 per share, as payment of commissions in connection with the exercise of certain options in June 2011 issued to certain investors in the January 2011 Private Placement.Nathan Low, as president and sole shareholder of SSC, has voting and investment control over the securities held by SSC.SSC is a FINRA registered broker-dealer, and is an underwriter, as defined in Section 2(a)(11) of the Securities Act, with respect to the securities acquired in November 2010 in connection with the Company’s 2009 – 2010 Private Placement. Represents: (i) 125,000 shares of common stock, (ii) 125,000 shares of common stock underlying Class A Warrants, (iii) 62,500 shares of common stock underlying Class B Warrants, (iv) five year options to purchase 250,000 shares at $5.00 per share, and (v) a five year warrant to purchase up to 72,000 shares of common stock at $2.50 per share. Represents (i) 56,250 shares of common stock, (ii) 56,250 shares of common stock underlying Class A Warrants, and (iii) 28,125 shares of common stock underlying Class B Warrants.Carl Caserta is the principal executive officer of Lighthouse Capital Ltd and has voting and investment control over the shares held by Lighthouse Capital. Represents (i) 40,000 shares of common stock, (ii) 44,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share, (iii) 160,000 shares of common stock underlying an option exercisable at $2.50 per share, and (iv) 160,000 shares of common stock underlying a warrant issuable upon the exercise of an option.The selling stockholder has informed us that he is an employee of a registered broker-dealer and has represented that he acquired the shares in the ordinary course of business and, at the time of acquisition, the selling stockholder did not have any agreement or understanding, directly or indirectly, with any person to distribute the shares.On January 25, 2011, the selling stockholder acquired (i) 40,000 shares of common stock, (ii) 40,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share, (iii) 160,000 shares of common stock underlying an option exercisable at $2.50 per share, and (iv) 160,000 shares of common stock underlying a warrant issuable upon the exercise of an option, for cash consideration of $100,000.The selling stockholder has represented to the Company that on February 28, 2011, SSC assigned to the selling stockholder a warrant to purchase up to 4,000 shares of common stock issued to SSC as payment of commissions in connection with the January 2011 Private Placement. -17- Represents (i) 40,000 shares of common stock and (ii) 44,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 400,000 shares of common stock, (ii) 80,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 320,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share.Kingsbrook Partners LP (“Kingsbrook Partners”) is the investment management of Kingsbrook Opportunities Master Fund LP (“Kingsbrook Opportunities”) and consequently has voting control and investment discretion over securities held by Kingsbrook Opportunities.Kingsbrook Opportunities GP LLC (“Opportunities GP”) is the general partner of Kingsbrook Opportunities and may be considered the beneficial owner of any securities deemed to be beneficially owned by Kingsbrook Opportunities.KB GP LLC (“GP LLC”) is the general partner of Kingsbrook Partners and may be considered the beneficial owner of any securities deemed to be beneficially owned by Kingsbrook Partners.Ari J. Storch, Adam J. Chill, and Scott M. Wallace are the sole managing members of Opportunities GP and GP LLC and as a result, may be considered beneficial owners of the securities deemed beneficially owned by Opportunities GP and GP LLC.Each of Kingsbrook Partners, Opportunities GP, GP LLC, and Messrs. Storch, Chill and Wallace disclaim beneficial ownership of these securities.As the sole managing members of Opportunities GP and GP LLC, Messrs. Storch, Chill, and Wallace have voting and investment control over these securities held by the selling stockholder. Represents (i) 80,000 shares of common stock and (ii) 80,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 862,092 shares of common stock, (ii) 146,820 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 680,640 shares of common stock underlying a five year warrant exercisable at $2.50 per share.Highline Capital Holdings, L.L.C. (“Highline Capital”) serves as the general partner of the selling stockholder, and may be deemed to have beneficial ownership over the securities held by the selling stockholder.Jacob W. Doft is the sole managing member of Highline Capital, and as the sole managing member has voting and investment control over securities held by the selling stockholder. Represents (i) 153,092 shares of common stock and (ii) 146,820 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 1,319,996 shares of common stock, (ii) 284,823 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 982,080 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Highline Capital Management, L.L.C. (“Highline Management”) serves as the investment manager of the selling stockholder, and may be deemed to have beneficial ownership over the securities held by the selling stockholder.Jacob W. Doft is the sole managing member of Highline Management, and as the sole managing member has voting and investment control over securities held by the selling stockholder. Represents (i) 296,996 shares of common stock and (ii) 284,823 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 112,020 shares of common stock, (ii) 24,955 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 82,560 shares of common stock underlying a five year warrant exercisable at $2.50 per share.Highline Capital serves as the general partner of the selling stockholder, and may be deemed to have beneficial ownership over the securities held by the selling stockholder.Jacob W. Doft is the sole managing member of Highline Capital, and as the sole managing member has voting and investment control over securities held by the selling stockholder. Represents (i) 26,020 shares of common stock and (ii) 24,955 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 205,892 shares of common stock, (ii) 23,402 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 174,720 shares of common stock underlying a five year warrant exercisable at $2.50 per share.Highline Capital serves as the managing member of the selling stockholder, and may be deemed to have beneficial ownership over the securities held by the selling stockholder.Jacob W. Doft is the sole managing member of Highline Capital, and as the sole managing member has voting and investment control over securities held by the selling stockholder. Represents (i) 23,892 shares of common stock and (ii) 23,402 shares of common stock underlying a five year warrant exercisable at $2.50 per share. -18- Represents (i) 500,000 shares of common stock, (ii) 100,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 400,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 100,000 shares of common stock and (ii) 100,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 10,000 shares of common stock, (ii) 2,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 8,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share.Downsview Capital, Inc. (“Downsview”) is the investment manager for a managed account of Freestone Advantage Partners, LP and consequently has voting control and investment discretion over securities held in such account. Mitchell P. Kopin (“Mr. Kopin”), president of Downsview, has voting and investment control over Downsview. As a result, each of Mr. Kopin and Downsview may be deemed to have beneficial ownership (as determined under Section 13(d) of the Exchange Act) of the sharesheld in such account which are being registered hereunder. Represents (i) 2,000 shares of common stock and (ii) 2,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 90,000 shares of common stock, (ii) 18,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 72,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share.Downsview Capital, Inc. (“Downsview”) is the general partner of Cranshire Capital, L.P. (“Cranshire”) and consequently has voting control and investment discretion over securities held by Cranshire. Mitchell P. Kopin (“Mr. Kopin”), president of Downsview, has voting control over Downsview. As a result of the foregoing, each of Mr. Kopin and Downsview may be deemed to have beneficial ownership (as determined under Section 13(d) of the Exchange Act) of the sharesof common stock beneficially owned by Cranshire. Represents (i) 18,000 shares of common stock and (ii) 18,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 50,000 shares of common stock, (ii) 10,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 40,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share.Daniel Spine serves as the managing partner of the selling stockholder, and consequently has voting and investment control with respect to the shares of common stock held by the selling stockholder. Represents (i) 10,000 shares of common stock and (ii) 10,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 10,000 shares of common stock, (ii) 10,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share, (iii) 40,000 shares of common stock underlying an option exercisable at $2.50 per share, and (iv) 40,000 shares of common stock underlying a warrant issuable upon the exercise of an option. Represents (i) 10,000 shares of common stock and (ii) 10,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share Represents (i) 200,000 shares of common stock, (ii) 40,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 160,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 40,000 shares of common stock and (ii) 40,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents 80,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents 20,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents 500 shares of common stock underlying a five year warrant exercisable at $2.50 per share.The selling stockholder has informed us that she is an employee of a registered broker-dealer and has represented that she acquired the shares in the ordinary course of business and, at the time of acquisition, the selling stockholder did not have any agreement or understanding, directly or indirectly, with any person to distribute the shares.The selling stockholder has represented to the Company that on February 28, 2011, SSC assigned to the selling stockholder warrants to purchase up to 500 shares of common stock issued to SSC as payment of commissions in connection with the January 2011 Private Placement. Represents 20,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents 3,560,000 shares of common stock.These securities are directly owned by Libra Fund, L.P. (“Libra Fund”).The warrants issued to Libra Fund in connection with the January 2011 Private Placement include a provision whereby Libra Fund may only exercise the warrants to the extent such exercise does result in Libra Fund owning in excess of 9.99% of the shares of Company common stock issued and outstanding.As a result, the 3,560,000 shares of common stock underlying the five year warrant exercisable at $2.50 per share have not been included for purposes of determining Libra Fund’s beneficial ownership.The securities directly owned by Libra Fund may be deemed to be beneficially owned by (i) Libra Advisors, LLC by virtue of its role as the investment manager of Libra Fund, (ii) Libra Associates LLC by virtue of its role as the general partner of Libra Fund, and (iii) Ranjan Tandon as the managing member of Libra Advisors, LLC and Libra Associates LLC.Each of Libra Advisors, LLC, Libra Associates LLC, and Mr. Tandon disclaim beneficial ownership with respect to the securities directly owned by Libra Fund except to the extent of their pecuniary interest therein. -19- Represents (i) 712,000 shares of common stock and (ii) 712,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. Represents (i) 440,000 shares of common stock, (ii) 88,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share, and (iii) 352,000 shares of common stock underlying a five-year warrant exercisable at $2.50 per share. These securities are directly owned by Libra Offshore Master Fund, L.P. (“Libra Offshore”).The warrants issued to Libra Offshore in connection with the January 2011 Private Placement include a provision whereby Libra Offshore may only exercise the warrants to the extent such exercise does result in Libra Offshore owning in excess of 9.99% of the shares of Company common stock issued and outstanding.The securities directly owned by Libra Offshore may be deemed to be beneficially owned by (i) Libra Advisors, LLC by virtue of its role as the investment manager of Libra Offshore, (ii) Libra Associates LLC by virtue of its role as the general partner of Libra Offshore, and (iii) Ranjan Tandon as the managing member of Libra Advisors, LLC and Libra Associates LLC.Each of Libra Advisors, LLC, Libra Associates LLC, and Mr. Tandon disclaim beneficial ownership with respect to the securities directly owned by Libra Offshore except to the extent of their pecuniary interest therein Represents (i) 88,000 shares of common stock and (ii) 88,000 shares of common stock underlying a five year warrant exercisable at $2.50 per share. The selling stockholder has informed us that he is an employee of a registered broker-dealer and has represented that he acquired the shares in the ordinary course of business and, at the time of acquisition, the selling stockholder did not have any agreement or understanding, directly or indirectly, with any person to distribute the shares.The selling stockholder has represented to the Company that in February 2011 and June 2011, Aspenwood Capital assigned to the selling stockholder warrants to purchase up to 4,000 and 120,000 shares of common stock, respectively, issued to Aspenwood Capital as payment of commissions in connection with the January 2011 Private Placement. -20- PLAN OF DISTRIBUTION The selling stockholders and any of their pledgees, assignees and successors-in-interest may, from time to time, sell any or all of his/hers/its shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions.These sales may be at fixed or negotiated prices.The selling stockholders may use any one or more of the following methods when selling shares: · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · settlement of short sales entered into after the date of this prospectus; · broker-dealers may agree with the selling stockholder to sell a specified number of such shares at a stipulated price per share; · a combination of any such methods of sale; · through the writing or settlement of options or other hedging transactions, whether through an options exchange or otherwise; or · any other method permitted pursuant to applicable law. The selling stockholders may also sell shares under Rule 144 under the Securities Act, if available, rather than under this prospectus, provided they meet certain requirements under Rule 144.Broker-dealers engaged by a selling stockholder may arrange for other brokers-dealers to participate in sales.Broker-dealers may receive commissions or discounts from a selling stockholder (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated.The selling stockholders do not expect these commissions and discounts to exceed what is customary in the types of transactions involved. In connection with the sale of our common stock or interests therein, the selling stockholders may enter into hedging transactions with broker-dealers or other financial institutions, which may in turn engage in short sales of the common stock in the course of hedging the positions they assume.The selling stockholders may also enter into option or other transactions with broker-dealers or other financial institutions or the creation of one or more derivative securities which require the delivery to such broker-dealer or other financial institution of shares offered by this prospectus, which shares such broker-dealer or other financial institution may resell pursuant to this prospectus (as supplemented or amended to reflect such transaction). Transactions under this prospectus may or may not involve brokers or dealers.The selling stockholders may sell securities directly to purchasers or to or through broker-dealers, who may act as agents or principals.Broker-dealers engaged by the selling stockholder may arrange for other broker-dealers to participate in selling securities.Broker-dealers or agents may receive compensation in the form of commissions, discounts or concessions from the selling stockholder in amounts to be negotiated in connection with the sale.Broker-dealers or agents may also receive compensation in the form of discounts, concessions or commissions from the purchasers of securities for whom the broker-dealers may act as agents or to whom they sell as principal, or both.This compensation as to a particular broker-dealer might exceed customary commissions. SSC, a selling stockholder under this prospectus, is a FINRA registered broker-dealer, and is also an underwriter within the meaning of section 2(a)(11) of the Securities Act in connection with the resale of the securities acquired by SSC in our 2009 – 2010 Private Placement.As a result SSC may have civil liability under Sections 11 and 12 of the Securities Act for any omissions or misstatements in this prospectus and the registration statement of which it is a part. Any of the other selling stockholders and any brokers, dealers or agents, upon effecting the sale of any of the shares offered in this prospectus, may also be “underwriters” as that term is defined under the Securities Act.In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act.The selling stockholders may agree to indemnify any agent, dealer or broker-dealer that participates in transactions involving sales of the shares against liabilities, including liabilities arising under the Securities Act.The selling stockholders will be subject to the prospectus delivery requirements of the Securities Act. We have not been informed by any selling stockholder that SSC will be paid commissions or fees in connection with the resale of the shares of common stock or Warrants offered by the selling stockholders pursuant to this prospectus, nor have we been informed by any selling stockholder that they have engaged SSC to act as a selling agent in connection with the shares of common stock offered hereby. -21- Prior to a selling stockholder entering into an agreement with a broker-dealer, such broker-dealer will need to seek and obtain clearance of the underwriting compensation and arrangements from FINRA.Upon being notified by a selling stockholder that a material arrangement has been entered into with a broker-dealer for the sale of shares through a block trade, special offering, exchange distribution or secondary distribution or a purchase by a broker or dealer, we will file a supplement to this prospectus, if required pursuant to Rule 424(b) under the Securities Act, disclosing: · the name of each such selling stockholder and of the participating broker-dealer(s); · the number of shares involved; · the initial price at which the shares were sold; · the commissions paid or discounts or concessions allowed to the broker-dealer(s), where applicable; · that such selling stockholder and broker-dealer(s) did not conduct any investigation to verify the information set out or incorporated by reference in this prospectus; and · other facts material to the transactions. We have informed the selling stockholders that Regulation M promulgated under the Exchange Act may be applicable to them with respect to any purchase or sale of our common stock.In general, Rule 102 under Regulation M prohibits any person connected with a distribution of our common stock from directly or indirectly bidding for, or purchasing for any account in which it has a beneficial interest, any of the shares or any right to purchase the shares, for a period of one business day before and after completion of its participation in the distribution. During any distribution period, Regulation M prohibits a selling stockholder and any other persons engaged in the distribution from engaging in any stabilizing bid or purchasing our common stock except for the purpose of preventing or retarding a decline in the open market price of the common stock.None of these persons may effect any stabilizing transaction to facilitate any offering at the market.As the selling stockholders will be offering and selling our common stock at the market, Regulation M will prohibit them from effecting any stabilizing transaction in contravention of Regulation M with respect to the shares. We also have advised the selling stockholder that they should be aware that the anti-manipulation provisions of Regulation M under the Exchange Act will apply to purchases and sales of shares of common stock by the selling stockholder, and that there are restrictions on market-making activities by persons engaged in the distribution of the shares.Under Regulation M, the selling stockholder or their agents may not bid for, purchase, or attempt to induce any person to bid for or purchase, shares of our common stock while the selling stockholder is distributing shares covered by this prospectus.Regulation M may prohibit the selling stockholder from covering short sales by purchasing shares while the distribution is taking place, despite any contractual rights to do so under the Agreement.We have advised the selling stockholders that they should consult with their own legal counsel to ensure compliance with Regulation M. In November 2010, we entered into a non-exclusive investment banking agreement with SSC pursuant to which we agreed to pay a sales commission with respect to certain financings effected, or alternative transactions entered into, by us through introductions by SSC. We also agreed to pay SSC a monthly fee of 5,000 shares of common stock. Weconcurrently entered into a 24 month institutional public relations retainer agreement with an affiliate of SSC pursuant to which we agreed to issue the affiliate five year options to purchase 250,000 shares at $1.60 per share and 250,000 shares at $5.00 per share, with certain demand registration rights.In June 2011, the options to purchase 250,000 shares at $1.60 per share were exercised on a cashless basis, resulting in a net issuance of 175,000 shares.The resale of the 250,000 shares underlying the option exercisable at $5.00 is being registered hereby.In connection with our January 2011 Private Placement, we issued to SSC five year warrants to purchase up to 272,000 shares of our common stock at $2.50 as payment of commissions.These warrants were subsequently assigned to affiliates of SSC.In January 2011, we entered into a finder’s agreement with Aspenwood Capital under which Aspenwood would introduce potential investors to the Company.The Company agreed to pay up to a 10% cash fee and to issue a five year warrant to purchase up to 10% of the number of shares sold to investors introduced to the Company by Aspenwood at an exercise price equal to 125% of the equity purchase price.In connection with our January 2011 Private Placement, we issued to Aspenwood Capital five year warrants to purchase up to 4,000 shares of our common stock at $2.50 as payment of commissions.These warrants were subsequently assigned to affiliates of Aspenwood.The warrant may be exercised on a cashless basis at any time subsequent to August 31, 2011 in the event the Company does not maintain an effective registration statement on file with the SEC.The Company has paid $5,000 under this agreement as of June 20, 2011. Between January and February 2011, we entered into a series of transactions with accredited investors pursuant to which we sold an aggregate of 1,600,000 shares of our common stock and five year warrants to purchase up to 1,600,000 shares of common stock, exercisable at $2.50 per share, for gross proceeds of $4,000,000.The Company paid cash commissions of $318,000 and issued five year warrants to purchase up to 305,000 shares of its common stock at an exercise price of $2.50 per share.The 1,600,000 shares of common stock, the 1,600,000 shares of common stock underlying the warrants, and the 305,000 shares of common stock issuable upon the exercise of the warrant, are being registered hereby. Between May and June, 2011, certain investors participating in the January 2011 Private Placement exercised their options and were issued an aggregate of 6,240,000 shares of common stock along with five-year warrants to purchase up to 6,240,000 shares of common stock exercisable at $2.50 per share, resulting in aggregate gross proceeds to the Company of $15,600,000.In connection with the option exercise, we paid to broker-dealers $872,000 in cash commissions and issued five-year warrants to purchase 1,192,000 shares of common stock at an exercise price of $2.50 per share on identical terms as the investor warrants.The securities issued in connection with the option exercises are not being registered hereby. We are required to pay the fees and expenses incident to the registration of the shares.We have agreed to issue certain shares of our common stock in the event that this resale registration statement is not effective within 150 days of the original filing date with the SEC, see “Description of Securities to be Registered and Our Capital Stock.”We have agreed to indemnify certain of the selling stockholders against certain losses, claims, damages and liabilities, including liabilities under the Securities Act. -22- DESCRIPTION OF SECURITIES TO BE REGISTERED AND OUR CAPITAL STOCK This prospectus relates to the sale of up to 8,908,125 shares of our common stock, which includes an aggregate of 1,336,250 shares of common stock underlying Class A Warrants, an aggregate of 678,125 shares of common stock underlying Class B Warrants, an aggregate of 250,000 shares of common stock underlying the Other Warrants, and an aggregate of 1,905,000 shares of common stock underlying the January 2011 Warrants. The following description of our capital stock is only a summary. You should also refer to our articles of incorporation and bylaws, which have been filed as exhibits to the registration statement of which this prospectus forms a part. General We are authorized to issue 100,000,000 shares of common stock, $0.01 par value, of which 34,455,009 shares were issued and outstanding as of June 20, 2011.We are also authorized to issue 10,000,000 shares of preferred stock, par value $0.001, none of which have been issued as of June 20, 2011. Common Stock The holders of common stock are entitled to one vote per share with respect to all matters required by law to be submitted to stockholders.The holders of common stock have the sole right to vote, except as otherwise provided by law or by our certificate of incorporation, including provisions governing any preferred stock.The common stock does not have any cumulative voting, preemptive, subscription or conversion rights.Election of directors and other general stockholder action requires the affirmative vote of a majority of shares represented at a meeting in which a quorum is represented.The outstanding shares of common stock are validly issued, fully paid and non-assessable. Subject to the rights of any outstanding shares of preferred stock, the holders of common stock are entitled to receive dividends, if declared by our board of directors out of funds legally available.In the event of liquidation, dissolution or winding up of the affairs of the Company, the holders of common stock are entitled to share ratably in all assets remaining available for distribution to them after payment or provision for all liabilities and any preferential liquidation rights of any preferred stock then outstanding. The authorized but unissued shares of our common stock are available for future issuance without shareholder approval. These additional shares may be used for a variety of corporate purposes, including future public offering to raise additional capital, corporate acquisitions and employee benefit plans. The existence of authorized but unissued shares of common stock may enable our Board to issue shares of stock to persons friendly to existing management, which may deter or frustrate a takeover of the Company. Preferred Stock We are authorized to issue of blank check authorized preferred stock.No shares of preferred stock are issued and outstanding, and we have no present plans for the issuance thereof. Our board of directors has the authority, without action by our stockholders, to designate and issue preferred stock in one or more series. Our board of directors may also designate the rights, preferences, and privileges of each series of preferred stock, any or all of which may be greater than the rights of the common stock. It is not possible to state the actual effect of the issuance of any shares of preferred stock on the rights of holders of the common stock until the board of directors determines the specific rights of the holders of the preferred stock. However, these effects might include: · restricting dividends on the common stock; · diluting the voting power of the common stock; · impairing the liquidation rights of the common stock; and · delaying or preventing a change in control without further action by the stockholders Warrants Class A Warrants Rights to Purchase Shares of Common Stock.There are Class AWarrants issued and outstanding to purchase an aggregate of 1,523,750 shares of common stock.Each Class A Warrant entitles the registered holder to purchase from one share of common stock at an exercise price of $0.50 per share.Each Class A Warrant is exercisable at any time on or before December 31, 2011. -23- Call.Each Class A Warrant is redeemable by us if the our common stock trades at $0.75 or more for a period of at least twenty of the last thirty trading days at any time during the term of the Class A Warrant.The redemption price is $0.01 per share of common stock. Exercise.The Class A Warrants are immediately exercisable.The holder of a Class A Warrant may exercise such warrant by surrendering the warrant exercise form properly completed and executed, together with payment of the exercise price to the Company.The exercise price will be payable in cash, certified check or wire transfer of funds.If the Class A Warrant is exercised only in part, then, unless the warrant expired, the Company shall, at its expense, deliver a new warrant representing the right to purchase the remaining shares of common stock. Adjustments.The exercise price and the number of shares of common stock purchasable upon exercise of the Class A Warrant, are subject to adjustment upon the occurrence of certain events, including stock dividends, reclassifications, reorganizations, consolidations, and mergers. Class B Warrants Rights to Purchase Shares of Common Stock.There are Class BWarrants issued and outstanding to purchase an aggregate of 771,875 shares of common stock.Each Class B Warrant entitles the registered holder to purchase one share of common stock at an exercise price of $0.75 per share. Each Class B Warrant is exercisable at any time on or before December 31, 2011. Call.Each Class B Warrant is redeemable by us if the our common stock trades at $1.00 or more for a period of at least twenty of the last thirty trading days at any time during the term of the Class B Warrant.The redemption price is $0.01 per share of common stock. Exercise.The Class B Warrants are immediately exercisable.The holder of a Class B Warrant may exercise such warrant by surrendering the warrant exercise form properly completed and executed, together with payment of the exercise price to the Company.The exercise price will be payable in cash, certified check or wire transfer of funds.If the Class B Warrant is exercised only in part, then, unless the warrant expired, the Company shall, at its expense, deliver a new warrant representing the right to purchase the remaining shares of common stock. Adjustments.The exercise price and the number of shares of common stock purchasable upon exercise of the Class B Warrant, are subject to adjustment upon the occurrence of certain events, including stock dividends, reclassifications, reorganizations, consolidations, and mergers. Other Warrants In November 2010, the Company entered into a 24 month institutional public relations retainer agreement with an affiliate of SSC pursuant to which it was issued five-year options, terminating on November 1, 2015, to purchase 250,000 shares of common stock at $5.00 per share.These options were subsequently assigned to another affiliate of SSC in February 2011, and a warrant to purchase 250,000 shares of common stock at $1.60 per share was exercised in June 2011 on a cashless basis resulting in the issuance of 175,000 shares of commons tock.The number of shares and exercise price per share subject to the option shall be adjusted in the case of any dividend, stock split or other recapitalization or reorganization of the Company so that the option shall not be diminished or diluted. January 2011 Warrants and warrants issued upon exercise of options issued in January 2011 Private Placement Rights to Purchase Shares of Common Stock.In January 2011, we issued warrants to purchase an aggregate of 1,905,000 shares of common stock (which includes warrants to purchase 305,000 shares of common stock issued to registered broker dealers as commissions, each of which have identical terms to the investor warrants).Each warrant entitles the registered holder to purchase one share of common stock at an exercise price of $2.50 per share, on or prior to January 25, 2016.The investors in the January 2011 Private Placement also received options for 120 days to purchase up to 6,400,000 shares of common stock at $2.50 per share with 100% warrant coverage through the issuance of warrants to purchase up to 6,400,000 shares of common stock at an exercise price of $2.50 per share.In May and June 2011, certain of these investors exercised their options and were issued (in addition to 6,240,000 shares of common stock) new warrants to purchase up to 6,240,000 shares of common stock.Each of these new warrants entitles the registered holder to purchase one share of common stock at an exercise price of $2.50 per share, on or prior to May 31, 2016. Call.These warrants are not callable by the Company. Exercise.The warrants are immediately exercisable.The holder of a warrant may exercise such warrant by surrendering the warrant exercise form properly completed and executed, together with payment of the exercise price to the Company.The exercise price will be payable in cash, Additionally, in the event that the Company fails to maintain an effective registration statement covering the resale of the shares of common stock underlying the January 2011 Warrants, commencing six months after the issuance date and for the duration of the term of the warrants, the holders have the right to exercise such warrants on a cashless basis. -24- Adjustments.The exercise price and the number of shares of common stock purchasable upon exercise of the warrant, are subject to adjustment upon the occurrence of certain events, including stock dividends, reclassifications, reorganizations, consolidations, and mergers. Registration Rights. With respect to the 2009-2010 Private Placement of 3,363,750 shares of common stock (giving effect to the exercise of Class A Warrants to purchase 740,000 shares of common stock and Class B Warrants to purchase 360,000 shares of common stock), as well as 1,523,750 shares of common stock currently exercisable underlying the Class A Warrants and 771,875 shares of common stock currently exercisable underlying the Class B Warrants, the Company has agreed to register the resale of these 5,153,125 shares under the Securities Act (such number representing shares held by non-affiliates of the Company).Under the registration rights agreements, the Company was required to file a registration statement covering the resale of the shares of common stock and shares of common stock underlying the warrants by February 9, 2011, and the registration is required to be deemed effective by the SEC on or before the 150th calendar day after the filing of such registration statement. In the event these milestones are not met by the Company, the Company is obligated to issue, as liquidated damages on a pro-rata basis to these investors, approximately 290,000 shares for each month, or pro-rated for a period less than one month, the registration is late up to a maximum of approximately 1,450,000 shares. We have also granted demand registration rights with respect to the 1,600,000 shares of common stock and five year warrants to purchase up to 1,600,000 shares of common stock issued in our January 2011 Private Placement.If a registration statement is not deemed effective by the SEC on or beforeJuly 8, 2011, the Company has agreed to make pro rata payments to the investors, as liquidated damages, number of shares of Company common stock equal to ten percent of the shares of common stock purchased by the respective investors and issued upon the exercise of the five year warrants for each 30-day period or pro rata for any portion thereof for which no registration statement has been filed or has not been declared effective by the SEC, as the case may be, provided that such amount shall not exceed five times the liquidated damages amount.There can be no assurance that the Company’s registration statement will be effective by July 8, 2011.The Company is not registering hereby any of the 6,240,000 shares of common stock or the 6,240,000 shares of common stock underlying the warrants issued in May and June 2011 to certain of the January 2011 Private Placement investors who exercised their options. Additionally, the Company has agreed to register the resale of 250,000 shares of common stock underlying the options issued to an affiliate of SSC pursuant to the public relations agreement, and the 305,000 shares of common stock underlying warrants issued to registered broker dealers in January 2011 as payment of commissions in connection with the sale of the Company’s securities.No liquidated damage provisions exist with respect to these registration rights. In connection with the exercise of the options in May and June 2011 by certain of the January 2011 Private Placement investors, we granted to those investors exercising their options demand registration rights with respect to the 6,240,000 shares of common stock and five year warrants to purchase up to 6,240,000shares of common stock issued.The Company will be required to file a registration statement covering the resale of these shares of common stock and shares of common stock underlying the warrants within thirty days from the date this registration statement is deemed effective, and the registration is required to be deemed effective by the SEC on or before the 150th calendar day after the filing of such registration statement. In the event these milestones are not met by the Company, the Company has agreed to make pro rata payments to the investors, as liquidated damages, number of shares of Company common stock equal to ten percent of the shares of common stock purchased by the respective investors and issued upon the exercise of the five year warrants for each 30-day period or pro rata for any portion thereof for which no registration statement has been filed or has not been declared effective by the SEC, as the case may be, provided that such amount shall not exceed five times the liquidated damages amount.The Company is not registering pursuant to this registration statement any of the 6,240,000 shares of common stock or the 6,240,000 shares of common stock underlying the warrants. Options Between February and May 2011, the Company issued to its consultants, directors and executive officers options to purchase up to 3,695,000 shares of common stock, exercisable at periods ranging from one to ten years, at exercise prices ranging from $2.50 per share to $4.70. Indemnification As permitted by Nevada law, our Articles of Incorporation, as amended, provide that we will indemnify its directors and officers against expenses and liabilities as they are incurred to defend, settle, or satisfy any civil or criminal action brought against them on account of their being or having been Company directors or officers unless, in any such action, they are adjudged to have acted with gross negligence or willful misconduct.Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling the Company pursuant to the foregoing provisions, the Company has been informed that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. Transfer Agent The transfer agent and registrar for our common stock is Securities Transfer Corporation whose address is 2591 Dallas Parkway, Suite 102, Frisco, Texas 75034. -25- BUSINESS The Company We are a mining company engaged in the business of the acquisition and development of mineral properties.We currently hold a twenty year lease to explore and develop an 860 acre rare earth uranium-beryllium prospect located in Hudspeth County, Texas known as “Round Top” and prospecting permits covering an adjacent 9,345 acres.We currently have limited operations and have not established that our Round Top property contains proven reserves or probable reserves as defined under current SEC rules. In addition to Round Top, we also own title to 12 unpatented mining claims, the Macho group, comprising 240 acres covering the Old Dude Mine, located in Sierra County, New Mexico. The Old Dude Mine has a production history of silver, lead, zinc and gold dating from the 1890’s.Another 18 unpatented mining claims and fractional claims, the HA group,comprising 274 acrescover an andesite hosted vein system similar to and some 10 miles to the southwest of the Macho District. These claims surround another historic producer, the Graphic Mine. The geologic setting at the HA property is the same as the Macho. We do not consider these prospects to be material to the Company’s operations, and at the present time there is no exploration or development activity scheduled for these New Mexico properties. Overview of the Round Top Rare Earth-Uranium-Beryllium Project Round Top is a small mountain, one of a group of five that comprises the Sierra Blanca, located in Hudspeth County approximately eight miles northwest of the town of Sierra Blanca. The property is reached by a private road that turns north off Interstate 10 access road approximately one mile west of the town of Sierra Blanca. In November 2007, we purchased the prospecting permits M-108543, M-108545, and M-108546 covering Sections 5, 7, 8, and 18 of Township 7, Block 71, and most of Sections 12 and 13 of Township 7, Block 72, Hudspeth County, Texas. In September 2009 this land position was expanded when the prospecting permits for Sections 3, 4, 9, 10, 16, 17, 19, 20, 21, 28, 29, 32 and 33 of Township 7, Block 71 were acquired.In August 2010, we entered into a mining lease M-111331 with the Texas General Land Office covering Sections 7 and 18 of Township 7, Block 71 and Section 12 of Block 72, covering approximately 860 acres in Hudspeth County, Texas.The mining lease issued by the Texas General Land Office gives us the right to explore, produce, develop, mine, extract, mill, remove, and market beryllium, uranium, rare earth elements, all other base and precious metals, industrial minerals and construction materials and all other minerals excluding oil, gas, coal, lignite, sulfur, salt, and potash.The term of the lease is twenty years so long as minerals are produced in paying quantities. -26- Under the lease, we will pay the State of Texas a lease bonus of $197,800, $35,000 of which was paid upon the execution of the lease, $65,000 of which was paid in connection with the approval of our plan of operations, and $97,800 of which will be due when we submit a supplemental plan of operations to conduct mining.Upon the sale of minerals removed from Round Top, we will pay the State of Texas a $500,000 minimum advance royalty.Thereafter, we will pay the State of Texas a production royalty equal to eight percent (8%) of the market value of uranium and other fissionable materials removed and sold from Round Top and six and one quarter percent (6 ¼%) of the market value of all other minerals removed and sold from Round Top. If production of paying quantities of minerals has not been obtained on or before August 17, 2011, we may pay the State of Texas a delay rental to extend the term of the lease in an amount equal to $44,718.Thereafter, assuming production of paying quantities has not been obtained, we may pay additional delay rental fees to extend the term of the lease for successive one (1) year periods pursuant to the following schedule: Per Acre Amount Total Amount August 17, 2012 – 2014 $
